Case 1:17-cv-00116-IMK-JPM Document 316 Filed 01/16/20 Page 1 of 2 PageID #: 4056




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


       Biogen International GMBH and
       Biogen MA Inc.,


                         Pl:iiiiliff(s),

                              V.                               Select Ciy or Qrirn            NO; i:i7-cv-ii6
       Mylan Pharmaceuticals Inc.




                      Dcfeiidanl(s).



                              APPLICATION FOR ADMISSION PRO HA C VICE

               I verify thai I have fullycotnplied witli Local Rule of General Practice and Procedure 83.02 as
      it relates to admission to practicepro hoc vice.

       Megan L. Meyers                                             Biogen International GMBH andBiogen MA Inc.
                      Applicant's Name                                            Representing (Party Name)

       Finnegan, Henderson, Farabow, Garrett & Dunner LLP          271 17lh St. NW Suite 1400, Atlanta GA 30363

                Name of Applicant's Firm                                          Applicant's Office Address

       404-653-6565                                                202-408-4400

             Applicant's Office Telephone Number                                Applicant's Office Fax Number

       meg an .meyers@finneg an.com

                Applicant's Email Address

      Bar number where admitted, with name, address, and telephone of State Bars where admitted:
      Bar # and State:
       GA#567524; Supreme Courtof Georgia. Office of Bar Admissions. 244 Washington St.. S\A/ Suite 440, Atlanta, GA30334; 404-656-3490




      List all matters before West Virginia tribunals or judicial bodies in which the applicant is or has been
      involved in the preceding twenty-four (24) months:

       N/A




              PROVIDE ATTACHMEN'f WITM ADDITIONAL INFORMATION IF NECESSARY
Case 1:17-cv-00116-IMK-JPM Document 316 Filed 01/16/20 Page 2 of 2 PageID #: 4057


      Ali matters before West Virginia tribunals or judicial bodies in whiclanv member ofannlieaiUfs firm,
      partncrsliip or corporation is or has been involved in the |.)receding iwenly-lbur (24) months:
       Vi?Of (Inleinulionai) AGcl nl v. Myltui LatjoratonesUitiilcd M0-cv-CO120, Valoant i'tiariiucoulicals NoHti Ainotica l.LC el al v. Myluii I'liiiftiiucoiillcals lac, ot a!
       1-19-CV-00037;Valeanl Pliatnuiceulicals Noitli Atiiutica LLC et al v. Mylan Pharmaceuticals inc. et al l-18-cv-00184


                PROVIDH ATTACHMENT Wi ri l ADDITIONAL INI-ORMA'i lON IF Nl-CESSARY

                   1understand that admission to practicepro hue vice will result in iny registration in the Case
      Management/Lilectronic Case Idling system. 13y this regislralion. 1agree to abide bylhe requirements
      set forth in the Federal Rules,Federal Statutes and the Local Rules. Adnimistralive Orders, proceclures
      and policies of the United States District Court for the Northern Di.slricl of West Virginia. (See
      httns:/7racer\veb.wvnd.uscourt.uov for further information).
              1undei sland that attorneys admittedpro hac vice will have privileges to view official docket
      sheets and documents associated with cases and query case reports Ibr cases on the CM/FCF system
      using the Court-assigncd/-cWo///v login and password, and that I mstsubmit all filings electronically
      through local counsel. Registration constitutes my consent to service by electronic means pursuant
      to the Federal Rules.
                   1 certify that 1 have:
                   1) .Submitted with this application tlicrequisile fee offwo-I Iundred Dollars (.S2()0.00) payable
                   to the Clerk of the Court of the United States District Court for the Northern District of West
                   Virginia, and
                   2) Paid to the West Virginia State Bar the West Virginia State Bar pro hoc vice fee punsuaiU
                   to Rule 8.0 of the Rules of Admission for the West Virginia Slate Bar.
                   i certify that the foregoing application is true and correct. I hereby represent that I am a
      member in good .standing with the bar of every jurisdielion in which 1am admitted and myprivileges
      to practice law and my membership in any bar association have never been amended, modiHed,
      suspended, revoked or otherwise limited imnyway in any court, dislriei. slate, commonwealth or other
      jurisdiction, i also certifylhat I haveneverbcen convicted of a felony. I agree to complywith all laws,
      rules, and regulations of the United States Courts where applicable.

                   If unable to make the above representation, please attach an explanation.


       James F. Companion

         Name of Respon.sible Local Attorney                                                             S^iature of .Appli^nt
       304-233-3390                                                                   Schrader Companion Diifl and Law. PLLC
      Office Local Attorney Telephone Number                                                   Name of Responsible Attorney's Firm

       jfc@schradeflav/.com                                                         401 Main Street, Wliccling, WV 26003
        Responsible Allorncy's Fmail Address                                                    Responsible Attorney's Office Address

               Pursuant to Local Rule of General Practice and Proc ediire 8.1.02, I have read the foregoing
      application and. bymyendorsement hercon, agree to be n responsible local atlorncyn the ubovc-stylcd
      matter, i certify that 1am an active member in good standing of the West Virginia Bar and that I
      maintain an actual office in West Virginia from which 1 practice law on a dailybasis. 1hereby verify
      that the attorney moving (ovpro hue vice udinission is a member ofThe bar or bars listed on page I of
      this application.




                                                                                                  Signature of Rcsi/onsiMe Local Attorney
